Title: John Bondfield to the American Commissioners, 7 July 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


  <Bordeaux, July 7, 1778: The Sally, which arrived here yesterday from Edenton, reports that the fourth regiment of Col. Maitland’s expedition has been captured and that several ships, among them the Roderigue with a cargo of great value, have arrived in the Chesapeake.

Consorting here with agents and consuls of European states shows me the advantages that their countries derive from them; a similar arrangement might be useful for you. American trade is a new field, and you know nothing of its value in various regions; I and other agents elsewhere, especially if they had an order from Mr. de Sartine to local officials, might easily send you monthly reports of exports to and imports from America. This is a suggestion that might in time, if put into practice, be of great use.>
